         Case 1:15-cv-00531-CRC Document 100 Filed 04/03/20 Page 1 of 3



                          IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
RYAN BAGWELL                        )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                 Civil Action No. 1:15-cv-00531 (CRC)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE                             )
                                    )
                  Defendant.        )
____________________________________)


                         THE PARTIES’ JOINT STATUS REPORT

        Defendant, the U.S. Department of Justice (“DOJ”), by and through its undersigned

counsel, and Plaintiff, Ryan Bagwell (“Plaintiff”), hereby file this Joint Status Report pursuant to

the Court’s Order of March 26, 2020, and respectfully report as follows:

                                       Plaintiff’s Statement

        Plaintiff is satisfied with the government’s efforts to separate email records from

attachments and remove duplicate emails. Those efforts have resulted in a total of approximately

4,982 pages that will need to be processed. Plaintiff agrees to limit the universe of potentially

responsive “remand records” to these 4,982 pages. In addition, should any responsive emails

refer to attachments, the government has agreed to process attachments from up to 10 emails at

Plaintiff’s request.
        Case 1:15-cv-00531-CRC Document 100 Filed 04/03/20 Page 2 of 3



       Plaintiff asks the Court to order the government to complete the processing of the 4,982

pages of “remand records” in six months. When processing is complete, Plaintiff will work with

the government to formulate a timeline for processing any attachments if necessary.



                                    Defendant’s Statement

       Defendant agrees with Plaintiff’s statement and believes the six months processing rate

requested is reasonable.




Respectfully submitted,




  /s/ Ryan Bagwell, ​Plaintiff                   CHANNING D. PHILLIPS
  444 Upham St.                                  UNITED STATES ATTORNEY
  Melrose, MA 02176                              D.C. BAR NUMBER 415793
  (608) 466-6195
  ryan@ryanbagwell.com                           DANIEL F. VAN HORN, D.C. Bar No.
                                                 924092
                                                 Chief, Civil Division

                                                 /s/ Rhonda L. Campbell
                                                 RHONDA L. CAMPBELL, D.C. Bar No.
                                                 462402
                                                 Assistant United States Attorneys
                                                 Civil Division
                                                 555 4th Street,N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-2559
                                                 Rhonda.campbell@usdoj.gov
Case 1:15-cv-00531-CRC Document 100 Filed 04/03/20 Page 3 of 3




                               Counsel for United States
